DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 12/06/2021.  Claims 20 and 22-39 are pending while claims 1-19 and 21 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-210033 to Shibata et al. (Shibata).
In reference to claim 20, Shibata teaches a system (FIG. 1) comprising a first heat exchanger (18a, FIG. 1) coupled with a vapor compression cycle (14, FIG. 1) to remove a first heat (par 0025-0030) from the vapor compression cycle (FIG. 14) and coupled with a thermally driven heat pump (portion of 10 and 12, FIG. 1, from 58 to 76) to drive the thermally driven heat pump (at steam separator 52, FIG. 1) utilizing the first removed heat from the vapor compression cycle (within 52, FIG. 2); and a second heat exchanger (26, FIG. 1) coupled with the vapor compression cycle (14, FIG. 1) to remove a second heat (par 0025-003) from the vapor 
	In reference to claim 22, Shibata teaches the system as explained in the rejection of claim 20, and Shibata additionally teaches wherein the first heat exchanger (18a, FIG. 1) is positioned between a compressor (16, FIG. 1) of the vapor compression cycle (14, FIG. 1) and a condenser (18b, FIG. 11) of the vapor compression cycle (14, FIG. 1).
In reference to claim 23, Shibata teaches the system as explained in the rejection of claim 22, and Shibata additionally teaches wherein the second heat exchanger (26, FIG. 1) is positioned between the condenser of the vapor compression cycle (18b, FIG. 1) and an expansion valve (20, FIG. 1) of the vapor compression cycle (14, FIG. 1).
In reference to claim 24, Shibata teaches the system as explained in the rejection of claim 22, and Shibata additionally teaches wherein the thermally driven heat pump includes a freeze point suppressant cycle (from 58 to 76, FIG. 1).
In reference to claim 28, Shibata teaches the system as explained in the rejection of claim 23, and Shibata additionally teaches a receiving vessel (32, FIG. 1) positioned to receive at least a vapor form of the refrigerant of the vapor compression cycle after the refrigerant of the vapor compression cycle passes through the expansion valve (20, FIG. 1) of the vapor compression cycle (14, FIG. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27 and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claims 25 and 35, Shibata teaches the system as explained in the rejection of claim 24, and but does not teach wherein the first removed heat from the vapor compression cycle drives the thermally driven heat pump through separating a freeze point suppressant from a refrigerant of the thermally driven heat pump to form a concentrated freeze point suppressant.  However, as noted below in addressing the applicants’ arguments, the well-known nature of various thermally driven heat pump utilizing a freeze point suppressant from a refrigerant of the thermally driven heat pump to form a concentrated freeze point suppressant is taken to be admitted prior art, and thus its use in fabricating the system of Shibata would have been obvious in order to increase the capacity of the system.
In reference to claims 26, 27, 32 and 36, Shibata teaches the system as explained in the rejection of claim 25, and but does not teach wherein the thermally driven heat pump includes a solid maker.  However, as noted below in addressing the applicants’ arguments, the well-known nature of various thermally driven heat pump producing ice from waste heat is taken to be admitted prior art, and thus its use in fabricating the system of Shibata would have been obvious in order to diversify the output of the vapor compression cycle and increase the overall cost efficiency.
In reference to claims 29-34 and 37-39, Shibata teaches the system as explained in the rejection of claim 28, and but does not teach a third, a fourth and a fifth heat exchanger configured to receive at least a first portion of the liquid form of the refrigerant of the vapor compression cycle, wherein the third, a fourth and a fifth heat exchanger is thermally coupled with the refrigerant of the thermally driven heat pump and further cools the first portion of the .
Response to Arguments
Applicant’s arguments, see page 8, filed 12/6/2021, with respect to the 112 (d) rejection of claim 21, have been fully considered and are persuasive.  The 112 (d) rejection of claim 21 has been withdrawn. 
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
In reference to the applicant’s argument, page 7, stating that Shibata does not teach the two heat exchangers, as claimed, the Examiner respectfully disagrees.  There are two portions of the system 10 described in FIG. 1; together, steam generator 12 and vapor compression cycle 14 comprise a thermally driven heat pump, wherein the steam generator’s output is heat (via the compressed steam at 72) and the vapor compression cycle’s output is cooling (via the evaporator 12).  Within this heat pump (10), the two subsystems (12 and 14) exchange heat (in 18 and 26) in order to thermally drive, via the phase change of the refrigerant in 14, said two subsystems.  
To further aid the applicant in identifying the aspects of Shibata in context of the claim interpretation, per discussion on page 7, fourth paragraph, the Examiner reiterates that Shibata teaches “for example, a thermally driven heat pump (10) generally includes a cycle (14) with a closed-loop fluid process (14) that includes a hot side or heat transfer process (18) where heat is dumped from the system at a high temperature, a cold side or heat transfer process (22) where heat is absorbed into the system at a low temperature, and some aspect where thermal work is performed (separator 52 and heat exchanger 26).

Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claims 25-27 and 29-39.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
2/24/2022